Filed 4/8/16 P. v. Cueto CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D067769

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE337573)

ODLENAIR CUETO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

John M. Thompson, Judge. Affirmed.

         Charles R. Khoury, Jr., under appointment by the Court of Appeal, for Defendant

and Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina, Alastair J.

Agcaoili and Minh U. Le, Deputy Attorneys General, for Plaintiff and Respondent.
                                              I.

                                     INTRODUCTION

       After a bench trial, the trial court found Odlenair Cueto guilty of two counts of

assault with a deadly weapon (Pen. Code, § 245, subd. (a)(1)1 (counts 3 and 4) and found

true three great bodily injury enhancement allegations (§ 12022.7, subd. (a)) associated

with respect to each count.2 The trial court also found Cueto guilty of reckless driving

(Veh. Code, § 23103, subd. (a)) (count 5). The court sentenced Cueto to an aggregate

term of 13 years in prison, consisting of the upper term of 4 years on count 3, and three

consecutive terms of 3 years each for the three great bodily injury enhancements

associated with count 3.3

       On appeal, Cueto claims that there is insufficient evidence in the record to support

the trial court's guilty verdicts on the assault with a deadly weapon counts (§ 245, subd.

(a)(1)) (counts 3 and 4) and the trial court's great bodily injury enhancement findings

(§ 12022.7, subd. (a)) (counts 3 and 4). Cueto also claims that the trial court erred in

admitting certain hearsay evidence, and that any failure by defense counsel to adequately

object to the admission of the hearsay evidence constituted ineffective assistance of

counsel. We affirm the judgment.

1      Unless otherwise specified, all subsequent statutory references are to the Penal
Code.
2      During the trial, the trial court granted Cueto's motion for acquittal with respect to
two counts of attempted murder (§§ 664, 187, subd. (a)) (counts 1 and 2).
3      The court sentenced Cueto on the remaining substantive offenses and
enhancements in this case to various terms, all to be served concurrently with the 13-year
term imposed on count 3. In addition, the court imposed a four-year sentence for a
conviction in another case, to be served concurrently with the sentence in this case.
                                              2
                                            II.

                  FACTUAL AND PROCEDURAL BACKGROUND

A.     The People's evidence

       On January 6, 2014, John Sagan (John) was driving a motor home westbound on

Interstate 8 near Pine Valley in the right or "slow" lane. John's wife, Ramona Sagan

(Ramona), and their three daughters Renee, Roisin, and Genevieve, were also traveling in

the motor home. As the motor home drove up a hill on the highway, John noticed a

large, white sports utility vehicle (SUV) traveling behind them. Cueto was driving the

SUV.

     Cueto stayed behind the Sagans and matched their speed. John believed that the

SUV was "obviously following" the motor home. Cueto then accelerated forward,

coming within inches of the back of the motor home. John told Ramona that something

was "seriously wrong," and asked her to have her phone ready in case "something

happen[ed]." John also asked Ramona to look out the back window to attempt to see the

SUV's license plate. Ramona moved to the back window of the motor home to view the

SUV and told John that the SUV did not have a front license plate. Cueto continued to

follow the Sagans at an unsafe distance for several minutes.

     Cueto slowed down and began to travel farther behind the Sagans' motor home.

John thought that the incident was over. Suddenly, Cueto accelerated to a speed




                                            3
approaching 100 miles per hour and struck the motor home from behind. The motor

home lurched forward "violently." John's wife and children screamed. John directed his

children to get on the floor of the motor home because he thought that would be the safest

place for them to be in case of a collision. John accelerated, hoping that Cueto would

stop following them.

     Immediately after striking the motor home from the rear, Cueto moved into the lane

next to the motor home and, within five to seven seconds, positioned his SUV parallel to

the Sagans' motor home. Cueto drove next to the motor home for one to two seconds,

and then looked at John through the motor home's driver's side window. John saw Cueto

"take the steering wheel and just crank it to the far right." It appeared to John that

Cueto's action in causing the SUV to turn into his lane was an "extremely deliberate" act.

The SUV entered the Sagans' lane and collided with the motor home. The collision

forced the motor home off the road and down a cliff that paralleled the highway.

     Martin Parish, who was driving behind the SUV and the motor home, testified that

just before the crash, he saw the SUV "ma[k]e a sharp right turn in front of the motor

home." Parrish stated that "there was nothing to indicate [Cueto] lost control of the

vehicle" prior to the crash.

     California Highway Patrol officer and trained accident reconstructionist, Wellington

Bargar, responded to the scene. Based on his investigation, Officer Bargar concluded

that Cueto's act in causing his vehicle to collide with the Sagans' motor home was "an




                                              4
intentional act." Bargar also determined that the damage to the motor home was

consistent with being rear-ended and then struck again before being forced off the road.

      As a result of the collision, John, Ramona, and Roisin all suffered injuries, as

described in detail in part III.B, post.

B.     The defense

       Cueto testified in his own defense. He admitted that he was the driver of the SUV

involved in the collision. Cueto explained that he decided to drive to Arizona on the day

before the incident because he was "being delusional" and he "thought somebody was out

to get [him]." Cueto acknowledged that he was supposed to be taking various

medications on the day in question, but said that he stopped taking the medications

because they were causing him discomfort in his joints.

       Cueto stated that shortly after crossing the Arizona border, he parked at a hotel

and took a nap. After the nap, he decided to drive back to California. According to

Cueto, while driving back toward San Diego on Interstate 8 West, he fell asleep at the

wheel and rear-ended the Sagans' motor home. Shortly after rear-ending the motor home,

Cueto attempted to pass the motor home. According to Cueto, as he drove next to the

motor home, his tire blew out, causing him to lose control of his SUV and crash into the

Sagans' motor home. Cueto denied that he intentionally caused his vehicle to strike the

motor home.




                                              5
                                             III.

                                        DISCUSSION

A.     There is sufficient evidence in the record to support the trial court's guilty verdicts
       on the assault with a deadly weapon counts

       Cueto claims that there is insufficient evidence in the record to support the trial

court's guilty verdicts on the assault with a deadly weapon counts.

       1.      Governing law

               a.     Assault with a deadly weapon

       Section 245, subdivision (a)(1) provides in relevant part: "Any person who

commits an assault upon the person of another with a deadly weapon or instrument other

than a firearm shall be punished by imprisonment . . . ."

       In People v. Aznavoleh (2012) 210 Cal. App. 4th 1181, the court outlined the law

governing the requisite intent with which a defendant must act in order to be guilty of

committing an assault:

            " '[A]ssault requires only a general criminal intent and not a specific
            intent to cause injury. [Citation.]' [Citation.] In order to convict on
            assault, the jury need only find that the defendant (1) willfully
            committed an act which by its nature would probably and directly
            result in the application of physical force against another and (2) was
            aware of facts that would lead a reasonable person to realize this
            direct and probable consequence of his or her act. [Citation.] The
            crime does not require any intent to cause an application of physical
            force, or a substantial certainty that an application of force will
            result." (Id. at pp. 1186-1187.)

       "In the context of [section 245, subdivision (a)(1)], a ' "deadly weapon" ' is ' "any

object, instrument, or weapon which is used in such a manner as to be capable of



                                              6
producing and likely to produce, death or great bodily injury." ' " (In re D.T. (2015) 237
Cal. App. 4th 693, 698.)

               b.     Sufficiency of the evidence

        In determining the sufficiency of the evidence to support a conviction, "the

relevant question is whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt." (Jackson v. Virginia (1979) 443 U.S. 307, 319.) "[T]he

court must review the whole record in the light most favorable to the judgment below to

determine whether it discloses substantial evidence—that is, evidence which is

reasonable, credible, and of solid value—such that a reasonable trier of fact could find the

defendant guilty beyond a reasonable doubt." (People v. Johnson (1980) 26 Cal. 3d 557,

578.)

        2.     Application

        John and Ramona both testified that they saw Cueto pull his vehicle alongside the

motor home, look toward John, and seconds later, turn the wheel of his vehicle sharply to

the right, causing Cueto's vehicle to go directly into the path of the motor home. From

this testimony alone, there was plainly sufficient evidence to support the verdicts.4 In

addition to this testimony, John 's testimony that Cueto had been tailgating their motor

home and struck the rear of the motor home just before turning sharply in front of it

supported the inference that Cueto acted deliberately. Parish's testimony that he saw



4       Count 3 named John as the victim, and count 4 named Ramona as the victim.
                                             7
Cueto's vehicle pull parallel to the motor home and then make a "sharp right turn," into

the path of the motor home corroborated the Sagans' testimony, as did Officer Bargar's

testimony that there was no evidence that Cueto's tire had blown out just before the crash,

as Cueto had claimed.

       Cueto contends that his testimony that the collision with the Sagans was "an

accident," and/or Parish's testimony, which Cueto maintains "directly contradicted"

John's testimony,5 requires a different result. We disagree. Our function is not to

reweigh the evidence that the trier of fact has already evaluated and considered. (See,

e.g., People v. Fuiava (2012) 53 Cal. 4th 622, 711 [a " 'substantial evidence inquiry

examines the record in the light most favorable to the judgment and upholds it if the

record contains reasonable, credible evidence . . . upon which a reasonable trier of fact

could have relied in reaching the conclusion in question' "].)

       Accordingly, we conclude that there is sufficient evidence in the record to support

the trial court's guilty verdicts on the assault with a deadly weapon counts.

B.     There is sufficient evidence in the record to support the trial court's true findings
       on the great bodily injury enhancement allegations

       Cueto claims that there is insufficient evidence in the record to support the trial

court's true findings on the great bodily injury enhancement allegations.




5      In support of this contention, Cueto contends that Parish's testimony suggested
that John pulled over to the shoulder of the highway after being rear-ended and that
Parish testified that the SUV passed the motor home and then cut back in front of the
motor home just before the accident.
                                              8
       1.     Governing law

              a.     Section 12202.7

       Section 12022.7, subdivision (a) provides, "Any person who personally inflicts

great bodily injury on any person other than an accomplice in the commission of a felony

or attempted felony shall be punished by an additional and consecutive term of

imprisonment in the state prison for three years."

       "Great bodily injury is defined in section 12022.7, subdivision (f), as 'significant

or substantial physical injury.' However, 'the injury need not be so grave as to cause the

victim "permanent," "prolonged," or "protracted" bodily damage.' [Citation.] 'Proof that

a victim's bodily injury is "great" . . . is commonly established by evidence of the severity

of the victim's physical injury, the resulting pain, or the medical care required to treat or

repair the injury.' " (People v. Woods (2015) 241 Cal. App. 4th 461, 486.)

              b.     Sufficiency of the evidence

       A challenge to the sufficiency of the evidence supporting the court's true findings

on a great bodily injury enhancement (§ 12022.7) is governed by the substantial evidence

standard of review outlined in part III.A.2, ante. (People v. Escobar (1992) 3 Cal. 4th
740, 750 (Escobar); see, e.g., People v. Saez (2015) 237 Cal. App. 4th 1177, 1189.)

       2.     Application

       The true findings on the great bodily injury enhancements were based on injuries

suffered by John, Ramona, and Roisin as a result of the collision.

       John testified that the collision aggravated a previous lower back injury that

involved "dis[c] and muscle." John further explained that the back injury from the

                                              9
collision caused him to be "in a lot of pain," and made it "sometimes difficult even to

walk." John received three months of chiropractic care to treat the injury. John also

worked half days for the first couple of weeks after the collision, used a back support, and

was on limited duty for "at least a month." In addition to the back injury, John suffered a

bruised knee that caused him pain for approximately two weeks. Evidence of John's back

and knee injuries constitutes substantial evidence to support the great bodily injury

enhancement finding with respect to him. (See, e.g., People v. Washington (2012) 210
Cal. App. 4th 1042, 1047 (Washington) ["An examination of California case law reveals

that some physical pain or damage, such as lacerations, bruises, or abrasions is sufficient

for a finding of 'great bodily injury' "].)

       The People presented evidence that Ramona and Roisin both suffered concussions

as a result of the collision.6 A concussion is an injury severe enough to constitute great

bodily injury in and of itself. Cueto does not argue to the contrary, but contends that "the

evidence of a concussion was totally derived from an improperly overruled objection on

lack of foundation."7 Even assuming, strictly for the sake of argument, that the trial

court erred in admitting evidence that Ramona and Roisin suffered concussions, "[i]n

considering a sufficiency claim, 'the reviewing court must consider all of the evidence

presented at trial, including evidence that should not have been admitted.' " (In re Z.A.



6      The People also presented evidence that, as a result of her concussion, Roisin did
not participate in her homeschooling program or track and field activities for three
months.
7      In part III.C, post, we address Cueto's contention that the trial court erred in
admitting hearsay evidence that Ramona and her daughters suffered concussions.
                                              10
(2012) 207 Cal. App. 4th 1401, 1425, quoting People v. Story (2009) 45 Cal. 4th 1282,

1296 (Story).) The Story court explained the reason for this rule as follows:

            " '[W]here the evidence offered by the State and admitted by the trial
            court—whether erroneously or not—would have been sufficient to
            sustain a guilty verdict, the Double Jeopardy Clause does not
            preclude retrial.' [Citation.] Accordingly, 'a reviewing court must
            consider all of the evidence admitted by the trial court in deciding
            whether retrial is permissible under the Double Jeopardy
            Clause . . . .' [Citation.] We have followed the high court in this
            regard." (Story, supra, at pp. 1296-1297.)

         Further, in addition to evidence of the concussions, the People presented evidence

that Ramona suffered "numerous injuries to her back and shoulders and legs," an eye

injury that caused her to have "blood in [her] eyes," a cut with glass in her head, and a

hairline fracture of her nose. Ramona testified that she was in "serious pain," after the

collision and that she was hospitalized for "the whole day." In addition, Ramona stated

that she was unable to "kneel or walk properly for a couple weeks" after the collision.

The People also presented evidence that Roisin had "cuts and bruises," and that she went

to the hospital and underwent an MRI.8 Accordingly, we conclude that the record

contains substantial evidence to support the great bodily injury enhancement findings

with respect to Ramona and Roisin. (See, e.g., Washington, supra, 210 Cal.App.4th at p.

1047.)



8      The People offered photographs of Roisin's injuries in evidence, but Cueto has not
requested that the exhibit containing the photographs be transmitted to this court. (See
Cal. Rules of Court, rule 8.320(e).) We remind counsel of appellant's responsibility to
transmit all exhibits necessary to review appellant's claims on appeal. (See, e.g., People
v. Whalen (2013) 56 Cal. 4th 1, 85 ["it is appellant's burden to present a record adequate
for review and to affirmatively demonstrate error"].)
                                             11
       Cueto argues that a great bodily injury enhancement must be supported by

evidence that the victim suffered injuries "beyond any injury normally inherent in the

crime," (citing Escobar, supra, 3 Cal.4th at p. 750), and contends there was no such

evidence in this case because the victims' injuries were those "inherent when a vehicle

collides with another vehicle." Even assuming that Escobar requires proof of injuries

greater than those inherent in the substantive offense to which a great bodily injury

enhancement is attached, the substantive offenses in this case are assault with a deadly

weapon, not colliding one's vehicle into the vehicle of another. Further, it is clear that

there is substantial evidence that the victims in this case suffered injuries beyond those

inherent in the commission of an assault with a deadly weapon, since assault with a

deadly weapon does not require the infliction of any injury. (See People v. Brown (2012)

210 Cal. App. 4th 1, 7 [assault with deadly weapon does not require infliction of actual

injury].)

C.     Cueto forfeited his claim that the trial court erred in admitting hearsay evidence
       that Ramona and her daughters suffered concussions by failing to raise a hearsay
       objection in the trial court

       Cueto claims that the trial court erred in admitting hearsay evidence that Ramona

and her daughters suffered concussions as a result of the collision.

       1.     Factual and procedural background

      During the prosecutor's direct examination of Ramona, the prosecutor asked her to

describe the injuries that her daughters suffered as a result of the collision. During the

examination, the following colloquy occurred:



                                             12
"[The prosecutor]: Does that [picture] accurately depict the extent of
the injuries [to Renee] along with the other picture?

"[Ramona]: Yes. But I think she had concussions is what the
doctor said. So we didn't do any school for nearly three months.

"[The prosecutor]: Just this daughter[, Renee,] or the other daughters
too?

"[Ramona]: All the daughters. We home school. So we had to stop
schooling.

"[The prosecutor]: All three of your daughters had concussions and
were prohibited from going to school for three months?

"[Defense counsel]: Objection. Lacks foundation.

"The Court: The objection is going to be overruled only to the extent
[the prosecutor] — whether or not it is Ms. Sagan's determination
that the kids had concussions, or was she present when a doctor told
her that Renee had been diagnosed with a concussion? Let's take the
kids one at a time.

"[The prosecutor]: Were you present when the doctor reviewed and
diagnosed each of your three daughters?

"[Ramona]: Yes. After we went to the hospital then we went to a
personal doctor, and he said they have concussions.

"[The prosecutor]: Each of the three daughters had concussions?

"[Ramona]: Yes. The doctor came home. He said that they do have
concussions. They should not do their training. They go to track
and field. So they shouldn't do any of that.

"[¶] . . . [¶]

"[The prosecutor]: As a result of the accident did you yourself suffer
a concussion?

"[Ramona]: Yes. The doctor said I had a concussion, but I was not
unconscious. At no point did I go unconscious."


                                  13
       2.     Governing law

       A reviewing court may not reverse a judgment based on a trial court's purported

erroneous admission of evidence unless the appellant objected to the admission of the

evidence in the trial court on the specific ground urged to be erroneous on appeal. (Evid.

Code, § 353 ["A verdict or finding shall not be set aside, nor shall the judgment or

decision based thereon be reversed, by reason of the erroneous admission of evidence

unless: [¶] (a) There appears of record an objection to or a motion to exclude or to strike

the evidence that was timely made and so stated as to make clear the specific ground of

the objection or motion"]; see, e.g., People v. Jennings (2010) 50 Cal. 4th 616, 654

[concluding that defendant's claim that admission of statement "violated the Evidence

Code prohibition against hearsay evidence . . . was forfeited . . . by defendant's failure to

make a hearsay objection at trial"].) " 'Specificity is required both to enable the [trial]

court to make an informed ruling on the motion or objection and to enable the party

proffering the evidence to cure the defect in the evidence.' " (People v. Pearson (2013)

56 Cal. 4th 393, 438.)

       While a defendant may be excused from the objection requirement where it is

clear that the objection would have been futile (see, e.g., People v. Carrillo (2004) 119
Cal. App. 4th 94, 101), futility is not demonstrated merely by the fact that the trial court

overruled a different evidentiary objection as to the same evidence. (See, e.g., People v.

Valdez (2012) 55 Cal. 4th 82, 138-139 ["Nor is defendant correct in asserting that,

because the trial court overruled the objections defense counsel did make, an objection

under Evid. Code, § 352 would have been futile"].)

                                              14
       3.     Application

       At no time during the colloquy quoted above did defense counsel raise a hearsay

objection. Cueto acknowledges in his brief on appeal that his counsel did not raise a

hearsay objection, but contends that the trial court "pinpointed the hearsay problem in

[the court's] response to the [foundation] objection[ ]. . . ." Cueto further argues that the

trial court indicated "that a hearsay statement by a doctor would cure the foundational

objection," and contends that, under these circumstances, "[n]o more need have been said

by defense counsel to preserve this [hearsay] objection for appeal."

       We are not persuaded. The trial court's remarks in ruling on defense counsel's

foundation objection did not indicate that the court would overrule a hearsay objection if

defense counsel had posed such an objection. While the court's remarks were somewhat

ambiguous, they clearly were responsive to defense counsel's foundation objection in that

the court appeared to question whether Ramona was herself diagnosing that her daughters

had suffered concussions, or rather, whether Ramona was present when a doctor told

Ramona that Renee had suffered a concussion. Importantly, the court did not indicate to

defense counsel that it would overrule a hearsay objection to any testimony by Ramona to

the effect that the doctor had said that her children had suffered concussions.

       Under these circumstances, we conclude that Cueto forfeited his claim that the

trial court erred in admitting hearsay evidence that Ramona and her daughters suffered

concussions by failing to raise a hearsay objection in the trial court.




                                              15
D.     Cueto has not established that defense counsel provided ineffective assistance in
       failing to raise a hearsay objection to Ramona's testimony that a doctor stated that
       she and her daughters had suffered concussions

       Cueto claims that trial counsel provided ineffective assistance in failing to raise a

hearsay objection to Ramona's testimony that a doctor stated that she and her daughters

had suffered concussions as a result of the collision.9

       1.     Governing law

       To establish a claim of ineffective assistance of counsel, the defendant must show

that counsel's performance was deficient in that it "fell below an objective standard of

reasonableness," evaluated "under prevailing professional norms." (Strickland v.

Washington (1984) 466 U.S. 668, 688 (Strickland); accord, People v. Ledesma (1987) 43
Cal. 3d 171, 216 (Ledesma).) "When examining an ineffective assistance claim, a

reviewing court defers to counsel's reasonable tactical decisions, and there is a

presumption counsel acted within the wide range of reasonable professional assistance."

(People v. Mai (2013) 57 Cal. 4th 986, 1009.) Thus, "[w]hen the record on direct appeal

sheds no light on why counsel failed to act in the manner challenged, defendant must

show that there was ' " 'no conceivable tactical purpose' " for counsel's act or omission.' "

(People v. Centeno (2014) 60 Cal. 4th 659, 675 (Centeno).)

       "Because the decision whether to object is inherently tactical, the failure to object

to evidence will seldom establish incompetence." (People v. Freeman (1994) 8 Cal. 4th
9       Cueto states in his brief that he raises an ineffective assistance of counsel claim
only in the event that this court concludes that Cueto forfeited his hearsay claim by
failing to raise a hearsay objection in the trial court.
                                              16
450, 490-491 (Freeman); accord, People v. Riel (2000) 22 Cal. 4th 1153, 1202 (Riel)

["Whether to object at trial is among 'the minute to minute and second to second strategic

and tactical decisions which must be made by the trial lawyer during the heat of

battle' "].)

        If counsel's performance has been shown to be deficient, the defendant is entitled

to relief only if he can also establish that he was prejudiced by counsel's ineffectiveness.

(Strickland, supra, 466 U.S. at pp. 691-692; accord, Ledesma, supra, 43 Cal.3d at p.

217.)

        2.     Application

        In this direct appeal, Cueto cannot meet the high burden of establishing that there

was " ' " 'no conceivable tactical purpose' " ' " (Centeno, supra, 60 Cal.4th at p. 675), for

his counsel's "inherently tactical" (Freeman, supra, 8 Cal.4th at pp. 490-491), decision

not to raise a hearsay objection to Ramona's testimony that a doctor informed her that she

and her daughters had suffered concussions. If defense counsel had raised a hearsay

objection, counsel would have risked drawing greater attention to the unfavorable

evidence. In addition, to the extent such an objection were successful, the People may

have elected to call the doctor as a witness to testify with respect to such diagnosis,

thereby exposing Cueto to potentially even more damaging testimony. Defense counsel

may have reasonably determined that Ramona's brief testimony on the subject was

preferable to potentially more damaging medical testimony that the People may have

elicited if defense counsel had raised a hearsay objection.



                                              17
       Although not specifically argued by Cueto, we have considered whether defense

counsel's foundation objection to the prosecutor's question to Ramona concerning

whether her daughters had suffered concussions and were prohibited from going to

school,10 demonstrates that counsel could have had " ' " 'no conceivable tactical

purpose' " ' " (Centeno, supra, 60 Cal.4th at p. 675) in failing to have also raised a

hearsay objection to the question, or to Ramona's testimony to the effect that a doctor had

stated that she and her daughters had suffered concussions. Defense counsel's foundation

objection suggests that counsel sought to prevent Ramona from testifying that her

daughters had suffered concussions to the extent Ramona lacked any basis for providing

such testimony. However, defense counsel may have decided, after the prosecutor asked

Ramona a followup question concerning whether she was present when a doctor

diagnosed each of her daughters as having suffered a concussion, that it would be better

not to emphasize testimony that a doctor had reached such a diagnosis, or to risk eliciting

additional testimony on the topic by raising a hearsay objection.11 (See Riel, supra, 22

Cal.4th at p. 1202 [observing that the decision whether to object at trial is "among 'the

minute to minute and second to second strategic and tactical decisions,' " counsel must

make at trial].)




10     As noted in part III.C.1, ante, defense counsel raised a foundation objection to the
following question during the prosecutor's examination of Ramona, "All three of your
daughters had concussions and were prohibited from going to school for three months?"
11     As noted in part III.C.1, ante, after the trial court overruled Cueto's foundation
objection, the prosecutor asked Ramona, "Were you present when the doctor reviewed
and diagnosed each of your three daughters?" (Italics added.)
                                             18
       Accordingly, we conclude that Cueto has not established that defense counsel

provided ineffective assistance in failing to raise a hearsay objection to Ramona's

testimony that their family doctor stated that she and her daughters had suffered

concussions.

                                            IV.

                                      DISPOSITION

       The judgment is affirmed.



                                                                      AARON, J.

WE CONCUR:

HUFFMAN, Acting P. J.

McDONALD, J.




                                            19